Citation Nr: 0003236
Decision Date: 02/09/00	Archive Date: 09/08/00

Citation Nr: 0003236	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for a leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


ORDER TO VACATE

In a decision dated on October 25, 1999 the Board denied 
service connection for multiple disabilities, to include 
service connection for hip and leg disorders.  Subsequent to 
the October 1999 decision, the Board has determined that 
evidence was received by the Board in June 1999 prior to the 
October 1999 decision but had not been associated with the 
claims file for the Board's review at that time.  This 
evidence consists of a MRI film of the lumbar spine, dated on 
April 21, 1998 and x-ray films of the spine, pelvis and hips, 
apparently conducted on April 22, 1998.  Also received was a 
June 1998 letter from the veteran concerning, in part, his 
back.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. 20.904(a) (1999). 

The Board finds that its consideration of the veteran's 
claims for service connection for hip and leg disabilities in 
the October 25, 1999 decision was not based on a complete 
record, and hence it violated the veteran's due process 
rights.  As such the October 25, 1999 decision only as it 
relates to the denial of service connection for hip and leg 
disabilities must be vacated. 

Therefore, in order to assure due process of law and to 
afford the veteran every equitable consideration, the Board's 
decision of October 25, 1999, as it pertains to the issues of 
service connection for hip and leg disabilities, is hereby 
vacated.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 20.904.  

Accordingly, the case will be referred to another member of 
the Board for de novo review, and a new decision will be 
entered as though the October 25, 1999 decision as it 
pertained to leg and hip disabilities had not been made.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This Order to Vacate is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).

Citation Nr: 9930426	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a pulmonary 
disability described as shortness of breath.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a leg disability.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The July 1997 rating action, in part, 
denied service connection for a leg disorder.  The veteran 
filed a timely notice of disagreement and perfected a 
substantive appeal regarding this denial.  Accordingly, this 
issue is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this case has been secured.

2.  There is no competent medical evidence of record 
attributing a current heart disability to service or to an 
event or injury therein.

3.  There is no competent medical evidence of record 
attributing a pulmonary disability claimed as shortness of 
breath to service or to an event or injury therein.

4.  There is no competent medical evidence of record 
attributing a hip disability to service or to an event or 
injury therein.

5.  There is no competent medical evidence of record 
attributing a leg disability to the veteran's active service 
or to an event or injury therein.

6.  There is no competent medical evidence of record which 
confirms the presence of a current stomach disability.

7.  There is no competent medical evidence of record 
attributing a bilateral foot disability to the veteran's 
active service or to an event or injury therein.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
heart disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for entitlement to service connection for a 
pulmonary disability, claimed as shortness of breath, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to service connection for a hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for entitlement to service connection for a leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim for entitlement to service connection for a 
stomach disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim for entitlement to service connection for a 
bilateral foot disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veteran's claims of entitlement to service connection for 
a heart disability, shortness of breath, hip problems, a leg 
disability, a stomach disability, and a bilateral foot 
disability is whether he has submitted a well-grounded claim 
for benefits arising therefrom.  38 U.S.C.A. § 5107(a) (West 
1991).  A person who submits a claim for benefits 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a).  Edenfield v. Brown, 8 Vet.App. 384, 388  
(1995).  

Thus, in order for a service connection claim to be well 
grounded, there must be (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  If the claimant has not 
presented a well grounded claim, then the appeal fails as to 
that claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) (West 1991) to assist the claimant any further in 
the development of that claim.  Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Entitlement to service connection may also be granted 
for certain chronic diseases, e.g. cardiovascular disease and 
arthritis, if they are manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Factual Background

A review of the record shows that the available service 
medical records on file sustained damage from a fire at the 
National Personnel Records Center.  If the service medical 
records are unavailable through no fault of the veteran, 
there is a heightened obligation for the VA to assist the 
claimant in the development of his case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The 
available service medical records demonstrate that at the 
time of the veteran's pre-induction examination, the veteran 
gave a history of having had whooping cough, pneumonia, 
shortness of breath, pain or pressure in chest, palpitation 
or pounding heart, stomach, liver or intestinal trouble, and 
bone, joint or other deformity.  The veteran also noted that 
he had had a broken foot prior to his induction into service.  
The associated examination report dated October 1950 showed 
no pertinent abnormality.

A hospital treatment record from the U.S. Army Hospital in 
Fort Sill, Oklahoma, dated in June 1951, shows that the 
veteran provided a two year history since fracturing his 
right foot.  The veteran indicated that he fractured his 
right foot in June 1949 when he caught his foot in a truck 
bed.  X-rays of the right foot showed no evidence of a 
fracture.

A service medical record dated in December 1951 shows that 
veteran was treated for nausea and vomiting.  The veteran 
reported that he had ulcers in 1947.  Examination of the 
abdomen was negative.  

At the time of the veteran's separation examination, he gave 
a history of having had whooping cough, pneumonia, shortness 
of breath, pain or pressure in chest, chronic cough, 
palpitation or pounding heart, stomach, liver or intestinal 
trouble, and foot trouble.  The veteran noted that he had had 
pleurisy in 1948 and pneumonia in 1949.  He stated that he 
had no present complaints.  His blood pressure was 135/70.  A 
chest x-ray was negative.  The separation examination 
clinically evaluated all pertinent systems as normal.  The 
examiner noted the history of pleurisy in 1948 and pneumonia 
in 1949 with no residuals or recurrence.

Subsequent to service, a private hospital discharge summary 
dated in October 1990 shows that the veteran presented 
reporting a three to four day history of crescendo angina.  
He also reported being in distress secondary to pain in the 
back and joints.  The admission diagnosis was unstable 
angina, polyarticular inflammatory arthritis, and herniated 
nucleus pulposus L5-S1 with L5 radiculopathy in the right 
leg.  The veteran underwent an arthrocentesis and remained in 
the coronary care unit throughout his stay.  Private x-rays 
taken in October 1990, which showed interstitial changes.

The veteran underwent a VA examination in December 1990.  The 
veteran reported a history of unstable angina, low back pain 
secondary to L5-S1 disk herniation, and gouty arthritis.  He 
stated that he was a carpenter by profession, but that he had 
not worked since 1988 because of medical reasons.  He 
indicated that he had frequent chest pain which might have 
been related to exertion.  He stated that he used a cane and 
that sometimes his gouty arthritis was so severe that he had 
to be admitted to the hospital.  He indicated that his low 
back pain initially started after a fall while in Germany 
during his period of active service.  He stated that since 
then, he has had multiple minor traumas which exacerbated the 
pain.  

The examination showed that the abdomen was normal soft 
without any hepatosplenomegaly, and bowel sounds were 
present.  There was no history of any rectal or prostate 
problems.  An evaluation of the musculoskeletal system showed 
strength was 5/5 in all extremities but somewhat limited 
secondary to pain.

The diagnoses were arteriosclerotic heart disease with 
physiological manifestation of unstable angina by history; 
herniated nucleus pulposus at L5-S1 with resultant back pain, 
by history; and acute gouty arthritis, currently in remission 
by history.

The veteran submitted private hospital and outpatient 
treatment records dated from December 1991 to November 1997.  
The treatment records showed treatment for coronary heart 
disease with a history of complaints of shortness of breath.  
The records show that the veteran has undergone left heart 
catheterization, coronary angiography, left ventriculography, 
and an angioplasty of the circumflex marginal artery.

Private outpatient treatment records dated in April 1998 show 
that the veteran was treated for leg and back pain.  The 
veteran reported that he had been in pain for 48 to 49 years 
and that he had. long ago, jumped from a half-truck to the 
ground with a stiff leg situation, injuring his leg and low 
back.  The impression was degenerative arthritis of the 
lumbar spine.  An associated MRI report revealed an 
impression of L5-S1 moderate disc bulge with mild facet 
hypertrophy producing moderate bilateral foraminal stenosis; 
multi-level moderate degenerative disc disease as described 
without other focal abnormality; and no evidence of focal 
disc herniation or significant canal stenosis.

I. Heart Disability

The veteran asserts that service connection is warranted for 
a heart disability as it was manifested during his period of 
active service.  In this regard, the veteran is capable of 
reporting his symptoms.  Falzone v. Brown, 8 Vet.App. 398, 
403, 405 (1995).  However, it has not been indicated that he 
possesses the requisite medical knowledge to be able to opine 
on a matter involving medical principles or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The available records demonstrate that at the time of his 
entrance examination he reported a history of shortness of 
breath, pain or pressure in chest, and palpitation or 
pounding heart.  The examination showed no abnormality.  The 
service medical records contain no reports or treatment for 
symptoms associated with a heart disability or a diagnosis of 
heart disease.  Although at the time of the separation 
examination he gave a history shortness of breath, pain or 
pressure in chest, and palpitation or pounding heart, he 
reported that he had no current complaints.  Additionally, 
the separation examination showed no abnormality of the 
cardiovascular system.  The first post-service evidence of 
symptoms associated with a heart disability was in 1990, many 
years after service.  

As previously indicated, in order to have a well-grounded 
claim there must be competent medical evidence, which 
establishes a relationship between an inservice disease or 
injury and the current disability.  The veteran has not 
submitted any medical evidence nor is there any medical 
evidence on record, which establishes a link between his 
current heart disability and his period of active duty.  
Accordingly, the claim is not well grounded and must be 
denied.

II. Pulmonary Disability

The veteran asserts that service connection is warranted for 
a pulmonary disability described as shortness of breath as it 
was manifested during his period of active service.  In this 
regard, the veteran is capable of reporting his symptoms.  
Falzone, 8 Vet.App. at 403, 405.  However, it has not been 
indicated that he possesses the requisite medical knowledge 
to be able to opine on a matter involving medical principles 
or medical causation.  See Espiritu, 2 Vet. App. at 492.  

The service medical records demonstrate that at the time of 
his entry into service, he reported a history of shortness of 
breath, whooping cough, pneumonia in 1948 and pleurisy in 
1949.  The service medical records contain no reports or 
treatment for symptoms associated with a pulmonary disability 
or a diagnosis associated thereto.  Additionally, although he 
again gave a history of shortness of breath and a chronic 
cough, he reported no current complaints.  Furthermore, the 
chest and lungs were clinically evaluated as normal and a 
chest x-ray was negative.  The first post service clinical 
evidence of a pulmonary problem was private x-rays taken in 
October 1990.  This is many years after service.  

As previously indicated, in order to have a well-grounded 
claim there must be competent medical evidence, which 
establishes a relationship between an inservice disease or 
injury and the current disability.  The veteran has not 
submitted any medical evidence nor is there any medical 
evidence on record, which establishes a link between a 
current pulmonary disability and his period of active duty. 
Accordingly, the claim is not well grounded and must be 
denied. 

III. Hip Disability

The veteran asserts that service connection is warranted for 
a hip disability that was manifested during his period of 
active service.  In this regard, the veteran is capable of 
reporting his symptoms.  Falzone, 8 Vet.App. at 403, 405.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical causation.  See 
Espiritu, 2 Vet. App. at 492.  

The service medical records contain no reports or treatment 
for symptoms associated with a hip disability.  Beginning in 
1990 the veteran was treated for radiculopathy into the lower 
extremities. The VA examination report dated in December 1990 
shows that he gave a history of gouty arthritis.  The 
examination of the musculoskeletal system showed that gouty 
arthritis reportedly was in remission.  Strength in all four 
extremities was 5/5, but somewhat limited to pain.

In order to have a well-grounded claim there must be 
competent medical evidence, which establishes a relationship 
between an inservice disease or injury and a current 
disability.  The veteran has not submitted any medical 
evidence nor is there any medical evidence on record, which 
establishes a link between any current hip disability and his 
period of active duty.  Accordingly, the claim is not well 
grounded and must be denied. 

IV. Leg Disability

The veteran asserts that service connection is warranted for 
a leg disability that was manifested during his period of 
active service.  The veteran has asserted that he injured his 
back in a jump from his half-track 50 caliber ring mount, 
which was about a 9 foot drop, during service.  He reported 
landing stiff legged and jamming his back, breaking his foot 
and left wrist.  The veteran stated that he has had pain in 
his leg associated with this injury ever since service.  In 
this regard, the veteran is capable of reporting his 
symptoms.  Falzone, 8 Vet.App. at 403, 405.  However, it has 
not been indicated that he possesses the requisite medical 
knowledge to be able to opine on a matter involving medical 
principles or medical causation.  See Espiritu, 2 Vet. App. 
at 492.  

The service medical records contain no reports or treatment 
for symptoms associated with a leg disability.  A private 
hospital report dated in October 1990 shows that the veteran 
was wearing a brace on the right leg.  The diagnosis included 
polyarticular inflammatory arthritis and herniated nucleus 
pulposus L5-S1 with L5 radiculopathy in the right leg.  
Again, this is many years after service.  

The veteran has not submitted any medical evidence nor is 
there any medical evidence on record, which establishes a 
link between a current leg disability and his period of 
active duty. Accordingly, the claim is not well grounded and 
must be denied.

V. Stomach Disability

The veteran asserts that service connection is warranted for 
a stomach disability that was manifested during his period of 
active service.  In this regard, the veteran is capable of 
reporting his symptoms.  Falzone, 8 Vet.App. at 403, 405.  
However, it has not been indicated that he possesses the 
requisite medical knowledge to be able to opine on a matter 
involving medical principles or medical causation.  See 
Espiritu, 2 Vet. App. at 492.  

The service medical records demonstrate that in December 1951 
the veteran was treated for nausea and vomiting.  The veteran 
reported that in 1947 he had been told that he had ulcers.  
Examination of the abdomen was negative.  Although at the 
time of the separation examination, he gave a history of 
frequent indigestion, stomach, liver or intestinal trouble, 
the examination showed no pertinent abnormality.  The post 
service treatment records, dated from 1990, show no evidence 
of a chronic stomach disorder. 

As previously indicated, in order to have a well-grounded 
claim there must be competent medical evidence of a current 
disability.  The veteran has not submitted any medical 
evidence nor is there any medical evidence on record, which 
confirms the presence of a chronic current stomach 
disability.  Accordingly, the claim is not well grounded and 
must be denied. 

VI. Bilateral Foot Disability

The veteran asserts that service connection is warranted for 
a bilateral foot disability that was manifested during his 
period of active service.  The veteran has asserted that he 
incurred a foot disability in a jump from his half-track 50 
caliber ring mount, which was about a 9 foot drop, during 
service.  He reported landing stiff legged and jamming his 
back, breaking his foot and left wrist.  The veteran stated 
that he has had associated pain ever since service.  In this 
regard, the veteran is capable of reporting his symptoms and 
describing an incident which occurred during service.  
Falzone, 8 Vet.App. at 403, 405.  However, it has not been 
indicated that he possesses the requisite medical knowledge 
to be able to opine on a matter involving medical principles 
or medical causation.  See Espiritu, 2 Vet. App. at 492.  

The service medical records demonstrate that prior to his 
entry into service, he reported a history of bone of a broken 
foot.  The inservice hospital treatment record from the U.S. 
Army Hospital in Fort Sill, Oklahoma, dated in June 1951, 
shows that the veteran provided a two year history of since 
fracturing his right foot.  The veteran indicated that he 
fractured his right foot in June 1949 when he caught his foot 
in a truck bed.  X-rays of the right foot showed no evidence 
of a fracture.  There is no other report or treatment for 
symptoms associated with a foot disability or a diagnosis 
associated thereto.  Although at the time of the separation 
examination, the veteran gave a history of foot trouble, the 
examination showed no pertinent abnormality.  The private 
hospital report dated in October 1990 shows that the veteran 
was wearing a brace on the right leg.  The diagnosis included 
polyarticular inflammatory arthritis and herniated nucleus 
pulposus L5-S1 with L5 radiculopathy in the right leg.  This 
is many years after service.

As previously indicated, in order to have a well-grounded 
claim there must be competent medical evidence, which 
establishes a relationship between an inservice disease or 
injury and a current disability.  The veteran has not 
submitted any medical evidence nor is there any medical 
evidence on record, which establishes a link between any 
disability involving the feet and his period of active duty 
either directly or by aggravation.  Accordingly, the claim is 
not well grounded and must be denied.

Regarding the above determinations, the Board finds that the 
veteran has been informed of the requirements for service 
connection through the issuance of a statement of the case 
and of a supplemental statement of the case, and that no 
further obligations exist upon VA under Robinette, 8 Vet. 
App. at 80. 

ORDER

Entitlement to service connection for a heart disability is 
denied.  Entitlement to service connection for a pulmonary 
disability described as shortness of breath is denied.  
Entitlement to service connection for a hip disability is 
denied.  Entitlement to service connection for a leg 
disability is denied.  Entitlement to service connection for 
a stomach disability is denied.  Entitlement to service 
connection for a bilateral foot disability is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 





